PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Qu et al.
Application No. 16/068,668
Filed: July 07, 2018
For: NANOBODY BIOMEDICINE TRANSDERMAL ADMINISTRATION FORMULATION SYSTEM AND PREPARATION METHOD AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 15, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Blair R. Lanier appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed December 16, 2019, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 17, 2020. A Notice of Abandonment was mailed July 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 1644 for appropriate action in the normal course of business on the reply received March 16, 2021.



(571) 272-4584.  Questions or concerns regarding the status of the examination should be directed to Technology Center 1600 at (571) 272-1600.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions